986 So.2d 663 (2008)
Ross PROVENZANO, Jr., Appellant,
v.
Daniel PROVENZANO, Joanne Olszewski Provenzano, and Donald R. Walters, Appellees.
No. 4D07-2273.
District Court of Appeal of Florida, Fourth District.
August 6, 2008.
Thomas M. Karr and David R. Carlisle of Duane Morris LLP, Miami, for appellant.
Jonathan Feuerman of Therrel Baisden, P.A., and Terrence S. Schwartz of Law Offices of Terrence S. Schwartz, Miami, for Appellees-Daniel Provenzano and Joanne Olszewski Provenzano.
PER CURIAM.
The parties do not dispute that it was error to appoint Donald Walters, a stranger to the estate, as personal representative, without affording Appellant and Appellees notice and an opportunity to be heard on their competing motions for appointment.
We reverse the order and remand for further proceedings on the motions for appointment of personal representative.
STONE, HAZOURI, JJ. and GERBER, JONATHAN, Associate Judge, concur.